Title: To James Madison from John Keehmle, 22 January 1806 [letter not found]
From: Keehmle, John
To: Madison, James


                    ¶ From John Keehmle. Letter not found. 22 January 1806. Acknowledged in Brent to Keehmle, 2 Feb. 1806 (DNA: RG 59, Records Relating to Impressed Seamen, 1794–1815, Misc. Correspondence, box 5), as dealing with the impressment of William Hirst whose case had been mentioned in an 1804 letter from George Erving, a copy of which had been sent to Thomas Hirst at Philadelphia. Brent added that it might be well for Keehmle to write to William Lyman.
                